Appeals by petitioner from two orders of the Supreme Court, Westchester County, the first entered September 19, 1979, which dismissed his petitions for article 78 relief and a writ of habeas corpus, and the second, entered November 20, 1979, which denies his motion to renew. Order entered September 19, 1979 affirmed, without costs or disbursements. Order entered November 20, 1979 reversed, without costs or disbursement, and the motion to renew is referred for disposition to Mr. Justice Dachenhausen (CPLR 2221). There is no merit to petitioner’s claim that the Board of Parole is required to reveal to him the name of the member of the board who reviewed the findings of the hearing officer presiding at the final revocation hearing (see People ex rel. Lambertis v New York State Bd. of Parole, 72 AD2d 694; People ex rel. Johnson v New York State Bd. of Parole, 75 AD2d 550). Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.